Citation Nr: 1016915	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  09-18 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residual scar due to resection of a dermatofibroma 
from the left shoulder, non-dominant, currently evaluated as 
10 percent disabling.  

2.  Entitlement to service connection for claimed hearing 
loss.  

3.  Entitlement to service connection for a claimed right 
great toe condition.  



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1984 to August 
1990.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 rating decision by 
the RO.  

The the issue of service connection for the left hand and 
wrist disorder, as secondary to the service-connected left 
shoulder scar, has been raised by the Veteran's 
representative in the February 2010 brief, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it and 
refers it to the attention of the AOJ for appropriate 
action.  

The issues of service connection for hearing loss and a right 
great toe condition are addressed in the REMAND portion of 
this document and are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  



FINDING OF FACT

The service-connected postoperative residual scar due to the 
resection of the dermatofibroma from the left shoulder is 
shown to be superficial and painful, but is not productive of 
any limitation of motion or related function loss.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for the service-connected residual scar due to the 
resection of the dermatofibroma from the left shoulder, or 
non-dominant upper extremity, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.7, 4.118 including Diagnostic Codes 7800-20.  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that the service-connected scar on his 
left shoulder warrants a rating higher than the current 10 
percent evaluation.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, staged ratings may be appropriate when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 
505 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) are 
rated 10 percent disabling.  Scars in an area or areas 
exceeding 12 square inches (77 sq. cm.) are rated 20 percent 
disabling.  Scars in an area or areas exceeding 72 square 
inches (465 sq. cm.) are rated 30 percent disabling.  Scars 
in an area or areas exceeding 144 square inches (929 sq.cm.) 
are rated 40 percent disabling.  

Note (1) to Diagnostic Code 7802 provides that scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with 38 C.F.R. 
§ 4.25.  

Note (2) provides that a deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118.  

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling.  

Note (1) to Diagnostic Code 7802 provides that scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with 38 C.F.R. 
§ 4.25.  

Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.  

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  

Note (1) to Diagnostic Code 7803 provides that an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  

Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.  

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  

Note (1) to Diagnostic Code 7804 provides that a superficial 
scar is one not associated with underlying soft tissue 
damage.  

Note (2) provides that a 10-percent rating will be assigned 
for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 also 
directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  
38 C.F.R. § 4.118. 
 
Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118.  

The Veteran underwent a VA examination for his scar in 
September 2008.  The examiner noted pain when moving the 
Veteran's left shoulder, but this was still a full range of 
motion.  The scar's maximum width was 8 cm. and length is 4.5 
cm.  The examiner noted that there was no tenderness on 
palpation, adherence to underlying tissue, loss of function, 
underlying soft tissue damage, or skin ulceration or 
breakdown over the scar.  

The submitted treatment records are consistent with the VA 
examination and do not indicate any ongoing medical attention 
directed to the scar.

A February 2000 X-ray revealed mild degenerative changes of 
the left acromioclavicular (AC) joint.  

The service-connected postoperative residual scar in this 
case is currently rated 10 percent under Diagnostic Code 
7804, as being superficial and painful.  There are no 
identified manifestations that would warrant the assignment 
of a compensable rating under any other diagnostic code.  
Therefore, the claim must be denied.  

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold factor for extraschedular 
consideration is a finding that the evidence presents such an 
exceptional disability picture that the applicable schedular 
criteria are inadequate for the purpose of compensating the 
veteran.   

Initially, there must be a comparison between the level of 
severity and the symptomatology of the claimant's disability 
with the established criteria provided in the rating schedule 
for the disability.  

If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the disability picture is 
contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extraschedular 
consideration is required.  Thun v. Peake, 22 Vet. App. 111 
(2008).  

In this case, the record does not reflect that the Veteran 
has required frequent hospitalization or experienced 
disabling manifestations with marked interference with 
employment beyond those contemplated by the criteria 
established for this purpose.  

In sum, there is no suggestion that the average industrial 
impairment due to service-connected disability would be in 
excess of that contemplated under the rating criteria.  
Accordingly, the Board has determined that referral of this 
case for extraschedular consideration is not in order.   


Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

Formerly, proper notice included asking the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  This element of notice was removed from 
38 C.F.R. § 3.159, effective May 30, 2008 as to applications 
for benefits pending before VA or filed thereafter. Notice 
and Assistance Requirements, 73 Fed. Reg. 23,353 (April 30, 
2008).  Notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
Veteran in August 2008 of the information and evidence needed 
to substantiate and complete claims for service connection 
and an increased rating, to include notice of what part of 
that evidence is to be provided by the claimant, notice of 
what part VA will attempt to obtain, and notice of the 
appropriate disability rating and effective date of any grant 
of benefits.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA satisfied its duty to assist with respect to the issue 
being finally decided by the Board at this time.  VA 
treatment records were associated with the claims file and a 
VA scars examination was conducted.  The claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims.  

In sum, there is no VA error in notifying or assisting the 
Veteran that reasonably affects the fairness of this 
adjudication.


ORDER

An increased rating in excess of 10 percent for the service-
connected residual scar due to resection of a dermatofibroma 
from the left shoulder, non-dominant, is denied.  



REMAND

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

No VA examinations were conducted to specifically address the 
Veteran's claims of service connection for hearing loss and a 
right great toe condition.  VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to hearing loss, the service treatment records 
indicate that the Veteran's hearing in his right ear has been 
impaired since childhood.  

The Veteran currently claims that his hearing is worse.  The 
Veteran, as a lay person, is competent to testify about his 
symptoms.  

A VA examination is needed to determine whether the Veteran's 
longstanding hearing loss was aggravated by active duty 
service.  

The service treatment records contain references to the 
Veteran's right great toe and his feet in general.  In 
September 1984, the Veteran complained of an unspecified foot 
problem.  He requested to see a podiatrist.  His request was 
denied because that service was only available in 
emergencies.  The Veteran was placed on light duty for five 
days and told to use hot soaks three times per day.  

In February 1990, the Veteran complained of pain in the right 
great toe lasting four days after participating in a 14 mile 
hike.  The clinician's assessment was inflammation of the 
joint space of the right great toe.  The Veteran was treated 
with ice three times per day and Motrin.  

While undergoing a VA examination for his left shoulder in 
September 2002, the Veteran reported that his right great toe 
was swollen and inflamed when walking during service.  He 
reported having pain on walking at the time of the 
examination, but no limitation of movement.  

Again, the Veteran is competent to testify about his current 
symptoms.  He continues to complain about pain in his toe.  
The record contains no actual medical diagnosis or nexus to 
service.  Thus, a VA examination is necessary.  

The Veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158 and 3.655 (2007).  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The RO should take appropriate steps 
to send the Veteran copies of Request for 
and Authorization to Release Medical 
Records or Health Information (VA Form 
10-5345).  

The RO should attempt to obtain any 
outstanding private medical records 
identified by the Veteran and provide any 
additional VA records.  Any records 
obtained should be associated with the 
claims file.   

The Veteran should be notified in this 
regard that he should submit any new 
medical documentation or evidence to 
support his claims.  

2.  The RO should schedule the Veteran 
for a VA audiological examination to 
ascertain the nature and likely etiology 
of the Veteran's hearing loss.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  

The examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that the Veteran has 
hearing loss disability was caused or 
aggravated by his active service.  The 
examiner should provide a complete 
rationale for the opinion.  

3.  The RO should schedule the Veteran 
for a VA examination to ascertain the 
nature and likely etiology of the claimed 
right great toe condition.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  

If a diagnosis is made, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that the Veteran has a current 
disability of the right great toe due to 
an injury or other event of the Veteran's 
active service.  The examiner should 
provide a complete rationale for the 
opinion.  

5.  Following completion of all indicated 
development, the RO should readjudicate 
the issues remaining on appeal in light 
of all of the evidence of record.  If any 
benefit sought on appeal remains denied, 
then the RO should furnish the Veteran 
and his representative with a 
Supplemental Statement of the Case and 
afford them with an opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


